Citation Nr: 1819693	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  09-29 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee degenerative changes status post arthroscopy with chondroplasty and synovectomy.  

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative changes.  

3.  Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1980 to August 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In December 2017, the Board remanded the case to the RO for additional development of the issues.  The Board also promulgated a decision regarding four other issues then on appeal pertaining to a lumbar spine disorder (the subject of a Joint Motion for Partial Remand before the United States Court of Appeals for Veterans Claims (CAVC) in January 2016), costochondritis, and right and left carpal tunnel syndrome; they are no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board deems that further development is necessary with respect to the issues on appeal.  In a February 2018 statement, the Veteran's attorney responded to a January 2018 supplemental statement of the case (SSOC).  He argued that the findings from a VA examination in January 2018 supported the Veteran's claims for higher ratings for each knee and for a TDIU rating.  He asserted that the examination report supported an increased rating of at least 20 percent for each knee.  He cited to several findings in the report to include chronic knee pain, limited range of motion that diminished the Veteran's performance during routine activities (climbing, weight-bearing, squatting), weakened movement, incoordination, and impaired ability to execute skilled movements smoothly.  He argued that such factors should result in the assignment of a 20 percent rating for each knee under 38 C.F.R. § 4.71a, Diagnostic Code 5003, relating to degenerative arthritis with X-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  

The Board finds that after a review of the January 2018 VA examination report, there is ambiguity as to whether the findings indeed reflect occasional incapacitating exacerbations in one or both knees.  The evidence strongly suggests that the Veteran has co-existing neurological conditions in the lower extremities, but it is not clear whether such co-existing conditions are distinguishable from the service-connected knee disabilities.  For example, in the VA examiner's concluding remarks, she indicated that the Veteran had been followed by a neurologist in 2015 (when he had a working diagnosis of Parkinson's disease versus essential tremors), and was presently exhibiting spasticity and difficulty controlling active motion of the lower extremities (strength in the upper extremities was preserved).  Regarding flare-ups, she stated that the Veteran experienced spasticity in the lower extremities, muscular weakness, and loss of skin sensation below the knees.  She stated that this was related to a peripheral neuropathy of unknown etiology, but that combined with (service-connected) radiculopathy the Veteran had muscular weakness that affected his knee range of motion.  She could not provide further comments without speculation, and found that the Veteran needed to return to a neurologist to address his neurological issues and determine a definite diagnosis.  

In light of the argument that each knee should be rated 20 percent disabling under Code 5003, and the inability to determine based on the current record whether the service-connected right and left knee degenerative changes are manifested by occasional incapacitating exacerbations (in view of the apparent concomitant neurological conditions affecting the lower extremities), a neurological VA examination and opinion is warranted.  

Prior to the VA examination, development for updated records of evaluation and treatment of the Veteran's knee disabilities, from both VA and the Veteran's private physician is necessary.  Regarding private records, a VA primary care note in March 2017 indicates that the Veteran continued to be in the care of non-VA Dr. Singh in Higginsville, Missouri for his primary care.  The VA physician also indicated, in conjunction with the diagnosis of chronic knee pain with osteoarthritis, that the Veteran claimed his non-VA orthopedist told him his osteoarthritis was severe, but that VA records indicated otherwise [although it is also observed that an April 2015 VA outpatient record reflects a diagnosis of chronic knee pain with severe osteoarthritis].  It does not appear that private records have been sought.  

The Board will not address the TDIU issue at this juncture, given that it is inextricably intertwined with the increased rating issues on appeal; it will be considered once those issues have been resolved.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should (a) associate with the claims file all updated  (from January 2018) records of VA evaluations and treatment of the Veteran's service-connected knee disabilities, and (b) request the Veteran to furnish complete records of his treatment for knee disabilities from his private physician (Dr. Singh), or provide a signed medical release authorizing VA to obtain them on his behalf.  The AOJ should secure for the record any records for which authorizations are provided.

2.  The AOJ should then arrange for the Veteran to be examined by a neurologist to clarify the nature of any neurological deficit/disorder in the lower extremities and the extent to which it impacts his service-connected right and left knee degenerative changes.  The Veteran's records must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  Based on examination of the Veteran and review of his record, the examiner should 

(a) identify (by diagnosis) all neurological disabilities involving the Veteran's lower extremities (to include any disease such as Parkinson's, peripheral neuropathy, and radiculopathy), 
(b) to the extent medically possible, distinguish the symptoms attributable to the neurological disability from those attributable to the service-connected of right and left degenerative changes. 

(c) Specifically opine whether disabling effects from the service-connected degenerative changes of the knees are such as to result in occasional incapacitating exacerbations.

The examiner should explain the rationale for all opinions.  [If orthopedic consult is deemed appropriate for the response to (c), such should be arranged.

3.  The AOJ should review the record and readjudicate the claims for higher ratings for the right and left knee disabilities and for a TDIU rating.  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).




